Title: From Alexander Hamilton to James McHenry, 28 August 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir
            New York August 28. 99—
          
          General Wilkinson has mentioned to me that the second and third regiments are destitute of surgeons, and particularly recommends the James Boyd Junr. and Samuel Boyd Hayes as mates. These young gentlemen have been mentioned to the General by persons whom I know to be worthy of confidence. I could wish that the appointments be made immediately as the young gentlemen are now ready to set out, — and the General has informed me that the troops have sufferd severely from the want of medical men—
          With great considn
        